Case: 15-50540      Document: 00513673210         Page: 1    Date Filed: 09/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 15-50540                                   FILED
                                  Summary Calendar                         September 12, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SEDRICK DEMON MCCARTHER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:12-CR-296-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Sedrick Demon McCarther, federal prisoner # 04204-180, is appealing
the denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of his 60-month
sentence imposed following his guilty plea to possession with intent to
distribute cocaine base. He argues that he was entitled to a two-level reduction
in his offense level based on Amendment 782 to U.S.S.G. § 2D1.1 and that, in
denying the motion, the district court placed too much emphasis on his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 15-50540   Document: 00513673210      Page: 2   Date Filed: 09/12/2016


                                  No. 15-50540

criminal history and did not consider his post-sentencing conduct.
Additionally, McCarther contends that the majority of the § 3582 motions filed
in the Eastern District of Texas are granted and that there was no basis for his
disparate treatment.
       The district court’s decision whether to reduce a sentence under
§ 3582(c)(2) is reviewed for an abuse of discretion and its factual findings are
reviewed for clear error. United States v. Henderson, 636 F.3d 713, 717 (5th
Cir. 2011). When considering a § 3582(c)(2) motion, the district court is to
conduct a two-step analysis. Dillon v. United States, 560 U.S. 817, 826 (2010).
The court must first determine whether the defendant is eligible for a
reduction under U.S.S.G. § 1B1.10. Id. at 827. If he is, the district court must
then “consider any applicable [18 U.S.C.] § 3553(a) factors and determine
whether, in its discretion,” a reduction is warranted under the facts of the case.
Id.
       The district court recognized that McCarther was eligible for the
reduction of sentence and also considered the documentation that he submitted
reflecting his post-sentence conduct.       Id.      However, the district court
determined that, based on McCarther’s extensive criminal history, there was
a continued need to impose a sentence sufficient to protect the public from his
wrongdoing and to deter McCarther from engaging further criminal activity.
Thus, the record reflects that the district court considered the appropriate
policy statements and § 3553(a) factors in determining that the initial 60-
month sentence remained reasonable. McCarther has not demonstrated that
the district court abused its discretion in denying the motion. Se Dillon, 560
U.S. at 827. § 1B1.10, comment. (n.1(B)(i)-(iii)).
       AFFIRMED.




                                        2